Exhibit 10.02

LOGO [g84994image001.jpg]

August 17, 2009

Dear Mark:

On behalf of VeriSign, Inc. (“VeriSign” or “the Company”) I am pleased to inform
you that you have been promoted to the position of Chief Executive Officer
reporting to the Executive Chairman of the Company.

The details of your promotion are as follows:

1. Effective Date of Promotion: August 17, 2009

2. New Annual Base Salary: $750,000 (Paid in Bi-Weekly installments)

3. Annual Bonus Target: Effective as of the date of your promotion, your
targeted bonus percentage is 100% of your base salary. This means your bonus
target for FY2009 will be calculated as follows: 75% of base salary earnings
from January 14, 2009 through August 16, 2009 and 100% of your base salary
earnings from August 17, 2009 through the end of the year, December 31,
2009. The annual bonus is governed by the terms and conditions of the 2009
VeriSign Performance Plan bonus program.

4. Equity Grant: At its meeting on August 4, 2009, VeriSign’s Board of Directors
approved that you be granted 30,000 restricted stock units of VeriSign, Inc.,
such grant to be subject to the terms and conditions of the VeriSign, Inc. 2006
Equity Incentive Plan and the corresponding Employee Restricted Stock Unit
Agreement. This Restricted Stock Unit award will have a Grant Date of August 17,
2009 and will fully vest over a period of four years from the Grant Date with
25% vesting on each annual anniversary of the Grant Date provided that you are
employed by VeriSign or one of its direct or indirect subsidiaries at that time.

Your equity grant will be subject to the holding requirements as defined in
VeriSign’s Stock Retention Policy.

5. Change-In-Control Agreement: You are eligible to enter into the
Change-In-Control Agreement for VeriSign Section 16 Executive Officers. The Term
Sheet for the Change-in-Control Agreement is attached hereto as Exhibit A.

6. At-Will Employment: This promotion does not affect the at-will nature of your
employment. Accordingly, your employment will continue to be on an at-will
basis, which means that the employment relationship can be terminated at any
time by either you or the Company, with or without cause.

By signing this promotion letter you will be accepting this position beginning
on August 17, 2009.

Congratulations on your promotion! We look forward to your continuing
contributions to VeriSign.

Sincerely,

VERISIGN, INC.

   ACCEPTED: By:  

/s/    D. James Bidzos            

  

/s/    Mark D. McLaughlin

  D. James Bidzos    Mark McLaughlin   Executive Chairman   



--------------------------------------------------------------------------------

EXHIBIT A

Term Sheet for Change-in-Control Agreements for Section 16 Officers

 

1. Covered Individuals. This Change-in-Control Agreement (the “Agreement”) will
apply to the Chief Executive Officer and all Section 16 Officers (referred to
herein as “participants”) of VeriSign, Inc. (“VeriSign” or the “Company”).

 

2. Change-in-Control Defined. A Change-in-Control (“CIC”) means:

 

  •  

An acquisition of at least 35% of the common stock or voting power of VeriSign,
Inc. by any person, entity or group;

 

  •  

During any 24 month period, incumbent directors at the beginning of the 24 month
period (and directors elected or nominated by 2/3 vote of incumbent directors)
cease to comprise a majority of the Board by the end of such 24 month period;

 

  •  

Consummation of a merger, reorganization, consolidation or similar transaction,
or sale of all or substantially all of VeriSign’s assets, unless VeriSign’s
voting stock represents more than 50% of the voting power of the surviving
entity; or

 

  •  

A shareholder approval of a plan of liquidation of the Company

 

  •  

A CIC does not include any acquisition by employee benefit plans of the Company
or its subsidiaries and it does not include sales made directly by the Company
to any person or entity

 

3. Term of Agreement.

 

  •  

The initial term of the Agreement shall expire on August 24, 2010.

 

  •  

Automatic 1 year extensions of term beginning at the end of the initial term,
unless terminated by the VeriSign Board of Directors (the “Board”) at least 90
days before the expiration of the then current term.

 

4. Protection Period.

 

  •  

2 years following a CIC, and

 

  •  

Up to 6 months before a CIC if the participant’s employment is terminated at the
request of a third party in contemplation of a CIC and the CIC is effective
within 6 months of the participant’s employment termination date.

 

5. Double Trigger.

 

  •  

The following two events (the “Double Trigger Events”) must occur to trigger
eligibility for payment of benefits under the Agreement: (i) a CIC must occur;
and (ii) within twenty-four months of the CIC the participant’s employment with
VeriSign must be either terminated by VeriSign without Cause or the participant
must voluntarily terminate his/her employment with VeriSign for Good Reason.

 

  •  

“Good Reason” means any one of the following: (i) a change in the participant’s
authority, duties or responsibilities that is inconsistent in any material and
adverse respect from the participant’s authority, duties and responsibilities
immediately preceding the Change-in-Control; (ii) a reduction in base salary
compared to participant’s base salary immediately preceding the
Change-in-Control, except for an across-the-board reduction of not more than 10%
of base salary applicable to all senior executives; (iii) a reduction in bonus
opportunity of 5% or more, except for an across-the-board reduction applicable
to all senior executives; (iv) a failure to provide long-term incentive
opportunities that in the aggregate are at least comparable to the long-term
incentives provided to other senior executives; (v) a reduction of at least 5%
in aggregate benefits under employee benefit plans; or (vi) a relocation
required by VeriSign of more than 40 miles from the recipient’s principal place
of employment and which increases the participant’s commute by more than 10
miles; or (vi) the failure of the successor company to assume the CIC Agreement.

 

2



--------------------------------------------------------------------------------

  •  

“Cause” means any one of the following: (i) willful and continued failure to
substantially perform duties after written notice; (ii) conviction of (or plea
of guilty or no contest to) a felony involving moral turpitude; (iii) willful
misconduct or gross negligence resulting in material harm to VeriSign; or
(iv) willful violation of VeriSign company policies resulting in material harm
to VeriSign.

 

  •  

Exception to Double Trigger: If the consideration to be received by stockholders
of the Company in connection with a Change-in-Control consists of substantially
all cash, then 100% of all unvested and outstanding Equity Awards granted to
participant prior to the Change-in-Control shall have their vesting and
exercisability accelerated in full immediately prior to the Change-in-Control
regardless of whether there is a Termination Upon Change-in-Control.

 

6. Severance Benefits. The following severance benefits shall be provided to the
participant, subject to the participant’s signing VeriSign’s General Release
Agreement waiving all claims against VeriSign upon the termination of the
participant’s employment with VeriSign:

 

  6.1 Cash Severance.

 

  •  

Pro rata target bonus for year of termination of employment

 

  •  

Lump sum payment equal to applicable multiple of sum of salary plus Bonus.
Applicable multiple is 2X for CEO and 1X for all other participants. “X” refers
to the salary plus Bonus. The “Bonus” is equal to the average of bonuses earned
for the 3 prior fiscal years (or, if fewer, number of full fiscal years the
participant was employed by VeriSign before the CIC, or the target bonus in the
fiscal year of the termination if the participant was not eligible to receive a
bonus from the Company during any of the prior 3 fiscal years).

 

  •  

Payment of the amounts listed above in this Section 6.1 shall be made within 60
days of the date on which the Double Trigger Events have both occurred, except
that such payments are subject to a 6 month delay if required by Internal
Revenue Code Section 409A deferred compensation rules.

 

  6.2 Other Severance Benefits

 

  •  

Continuation of health benefits for the participant and eligible dependents for
the number of years equal to the severance multiple (e.g., for two years for the
CEO and for one year for all other participants), provided that such coverage of
health benefits will cease if the participant becomes eligible for comparable
benefits from a new employer. The period of time of continued health benefits is
subject to being shortened if required by 409A rules.

 

7. Acceleration of Vesting Upon Double Trigger. In the event both of the Double
Trigger Events occur, the participant shall receive acceleration of vesting of
100% of all unvested stock options and restricted stock units, effective
immediately upon the occurrence of the second triggering event; provided,
however, in circumstances where the consideration to be received by stockholders
of the Company in connection with a Change-in-Control consists of substantially
all cash, then the participant shall receive acceleration of vesting of 100% of
all unvested stock options and restricted stock units in full effective
immediately prior to the occurrence of the first triggering event (i.e., the
Change-in-Control).

 

8. Confidentiality. The participant will be perpetually obligated to maintain
the confidentiality of all VeriSign confidential information.

 

9. Noncompete. The participant will not compete with VeriSign for at least 12
months from his/her employment termination date.

 

3



--------------------------------------------------------------------------------

10. Nonsolicitation. The employee will not solicit any VeriSign employees for at
least 12 months from his/her employment termination date.

 

11. Arbitration. All disputes arising under the Agreement shall be settled by
binding arbitration in California pursuant to the commercial arbitration rules
of the American Arbitration Association.

 

12. Legal Fees. VeriSign shall reimburse the participant for all reasonable
legal fees and expenses that he/she incurs in connection with pursuing or
defending itself in connection with any dispute that may arise under the
Agreement unless the participant does not substantially prevail in such dispute.

 

13. Amending The Agreement. The Board may amend the Agreement at any time,
provided that any amendment adverse to a participant is not effective if a CIC
occurs within one year after such amendment.

 

14. Termination of Agreement.

 

  •  

To terminate the Agreement at the end of the then current term the Board must
terminate the Agreement before the last 90 days of the then current term,
otherwise the Agreement will not be terminated until the end of the subsequent
term.

 

  •  

A termination of the Agreement will not be effective if the CIC occurs within
one year of such termination.

 

15. Federal Excise Tax Under Section 280G And Parachute Payments. If the amounts
payable to the participant under the CIC Agreement qualifies as a parachute
payment under Section 4999 of the Internal Revenue Code of 1986, as amended, and
if the participant would consequently be subject to U.S. federal excise tax,
then the executive’s termination benefits under the CIC Agreement will be
payable, at the participant’s election, either in full or in such less amounts
as would result in the participant’s receipt on an after-tax basis of the
greatest amount of termination and other benefits after taking into account the
applicable federal, state, and local income taxes and the excise tax imposed by
Section 4999.

 

4